DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  The preamble of claim 20 is not consistent with the preamble of claim 19, upon which claim 20 depends.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 2013/0214301).
Regarding independent claim 1, Yamada teaches a display panel comprising a base substrate (Fig. 6, Element 11); a plurality of pixel units in an array (¶ [0091]), wherein each of the plurality of pixel units comprises a light emitting region and a light emitting device (Fig. 6, Element 10) in the light emitting region; and a total reflection structure (Fig. 6, Element 50) disposed on a light exiting side of the light emitting device and surrounding at least a portion of the light emitting region, wherein the total reflection structure comprises a main structure (Fig. 6, Element 52) and a second structure (Fig. 
Regarding claim 2, Yamada teaches the second structure (51A) of the total reflection structure (50) covering an upper surface, which is away from the base substrate (11), of the main structure (52).
Regarding claim 3, Yamada teaches the second structure (Fig. 8, Element 51) of the total reflection structure (50) configured to be a planarization layer covering the base substrate (11), an upper surface, which is away from the base substrate (11), of the planarization layer is substantially flush with the upper surface, which is away from the base substrate (11), of the main structure (52); alternatively, the planarization layer covers the main structure (52) of the total reflection structure (Fig. 6).
Regarding claim 4, Yamada teaches a cross-sectional shape of the main structure (52) of the total reflection structure (50) along a direction perpendicular to the base substrate (11) being a trapezoidal shape or a rectangle shape (Fig. 8).
Regarding claim 5, Yamada teaches a material of the total reflection structure (50) as a transparent material (¶ [0101]).
Regarding claim 6
Regarding claim 7, Yamada teaches a planarization layer (Fig. 6, Element 32) disposed on the base substrate (11) and covering the total reflection structure (50) and the base substrate (11), and the light emitting device (10) disposed on the planarization layer (32).
Regarding claim 8, Yamada teaches the light emitting device (10) comprising an anode (Fig. 6, Element 21); a light emitting layer (Fig. 6, Element 23) on the anode (21); and a cathode (Fig. 6, Element 22) covering the light emitting layer (23), wherein the light emitting device (10) is of a bottom emission type (¶ [0175]).
Regarding claim 9, Yamada teaches the display panel comprising a pixel driving circuit on the base substrate (¶ [0098]), at least a portion of the pixel driving circuit covered by the total reflection structure (50) in a direction perpendicular to the base substrate (Fig. 6).
Regarding claim 10, Yamada teaches a pixel definition layer (Fig. 8, Element 26), comprising a pixel diving portion between the light emitting devices and an opening portion (Fig. 8, Element 25) corresponding to the light emitting region.
Regarding claim 11, Yamada teaches a display device comprising the display panel according to claim 1 (Abstract).
Regarding independent claim 12, Yamada teaches a manufacture method of a display panel comprising providing a base substrate (Fig. 6, Element 11) having a light emitting region; forming a light emitting device (Fig. 6, Element 10) in the light emitting region; and forming a total reflection structure (Fig. 6, Element 50) on a light exiting side of the light emitting device (10), wherein the total reflection structure (50) surrounds at least a portion of the light emitting region, and the total reflection structure (50) 
Regarding claim 13, Yamada teaches forming a planarization layer covering the base substrate (11) as the second structure (Fig. 8, Element 51) of the total reflection structure (50), wherein an upper surface, which is away from the base substrate (11), of the planarization layer is substantially flush with an upper surface, which is away from the base substrate (11), of the main structure (52) of the total reflection structure (50); alternatively, the planarization layer covers the main structure (52) of the total reflection structure (Fig. 6).
Regarding claim 14, Yamada teaches forming a planarization layer (Fig. 6, Element 32) on the base substrate (11), wherein the planarization layer (32) covers the total reflection structure (50) and the base substrate (11).
Regarding claim 15, Yamada teaches the display panel comprising a pixel driving circuit disposed on the base substrate (¶ [0098]), and at least a portion of the pixel driving circuit covered by the total reflection structure (50) in a direction perpendicular to the base substrate (Fig. 6).
Regarding claim 16, Yamada teaches the second structure (51) of the total reflection structure (50) configured to be a planarization layer covering the base substrate (11), an upper surface, which is away from the base substrate (11), of the planarization layer substantially flush with the upper surface, which is away from the base substrate (11), of the main structure (52) of the total reflection structure (50); 
Regarding claim 17, Yamada teaches a length of an upper side of the trapezoidal shape greater than a length of a bottom side of the trapezoidal shape (Fig. 8).
Regarding claim 18, Yamada teaches a length of an upper side of the trapezoidal shape smaller than a length of a bottom side of the trapezoidal shape (Fig. 6).
Regarding claim 19, Yamada teaches a cross-sectional shape of the main structure (52) of the total reflection structure (50) along a direction perpendicular to the base substrate (11) as a trapezoidal shape or a rectangular shape (Fig. 8)
Regarding claim 20, Yamada teaches a length of an upper side of the trapezoidal shape greater than a length of a bottom side of the trapezoidal shape (Fig. 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamauchi (US 2004/0160165) teaches a self-emitting element for a display panel.  Gao (US 2016/0178812) teaches a display assembly with tapered optical film.  Teramoto (US 2017/0213882) teaches a display device with recessed insulating film.  Li (US 2013/0234590) teaches a display device with patterned pixel define sections.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.